Title: From James Madison to Jacob Ridgway, 26 November 1804 (Abstract)
From: Madison, James
To: Ridgway, Jacob


26 November 1804, Department of State. “I have received your letter of the 30th. June. The imprisonment of Seamen by your authority and at your discretion is altogether irregular and ought to cease. Whenever the powers of the master of a Vessel to preserve discipline on board, by inflicting confinement or other punishment, are inadequate in any case, recourse must be had to the laws of the Country where you reside.”
